Citation Nr: 1016250	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from July 1987 to July 2007.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.  By that rating action, the 
RO, in part, granted service connection for left ankle 
sprain, allergic rhinitis and acne keloidalis; initial  
noncompensable evaluations were assigned, effective August 1, 
2007--the date following the Veteran's discharge from active 
military service.  By that rating action, the RO also denied 
service connection for left ear hearing loss.  In a March 
2008 Notice of Disagreement, the Veteran disagreed with the 
RO's assignment of initial noncompensable evaluations 
assigned to the above-cited service-connected disabilities 
and denial of service connection for left ear hearing loss.  
The RO issued a Statement of the Case addressing the above-
cited initial evaluation and service connection issues in 
June 2008.  On his Substantive Appeal, received by the RO in 
July 2008, the Veteran limited appellate review to the issue 
of entitlement to an initial compensable evaluation for a 
left ankle disorder.  Thus, this issue is the only issue 
remaining for appellate consideration by the Board in the 
decision below.  Jurisdiction of the claim file currently 
resides with the Roanoke, Virginia RO. 

By a November 2009 rating action, the RO awarded a 10 percent 
rating to the service-connected left ankle disorder, 
effective August 1, 2007.  As the increase in the evaluation 
of the Veteran's left ankle disorder does not represent the 
maximum rating available for the condition, his initial 
evaluation claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed 
the issue on appeal as that reflected on the title page.


FINDING OF FACT

Throughout the entire initial evaluation appeal period, the 
service-connected left ankle disorder has been manifested by 
moderate limitation of motion.




CONCLUSION OF LAW

For the entire initial evaluation period, an initial rating 
in excess of 10 percent for a left ankle disorder s not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The initial claim decided herein arose from the Veteran's 
disagreement with the RO's assignment of an initial 
noncompensable percent rating assigned after the grant of 
service connection for a left ankle disorder.  (See August 
2007 rating action).  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003.

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  In this case, the claim was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice error.

The Board notes that the Court, in Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal stems from the grant of initial compensation benefits 
for the disorder at issue, as opposed to an increased rating 
claim, Vazquez-Flores is inapplicable.  Id.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159. Here, in April 2007 and January 
2010, the Veteran was afforded VA QTC examinations to 
determine the current severity of his service-connected left 
ankle disorder. Copies of the above-cited QTC VA examination 
reports are contained in the claims file.  In addition, 
service treatment records, post-service private treatment 
medical reports, as well as written submissions of the 
Veteran, are contained in the claims file.  The Board 
concludes that all available evidence has been obtained, that 
there is sufficient evidence on file on which to make a 
decision on the issue on appeal.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009). 
Accordingly, the Board will adjudicate the initial evaluation 
claim on appeal.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran seeks an initial evaluation in excess of 10 
percent for the service-connected left ankle disorder. 

By an August 2007 rating action, the RO, in part, granted 
service connection for a left ankle disorder; an initial 
noncompensable percent rating was assigned, effective August 
1, 2007; the date after the Veteran was discharged from 
active military service.  By a November 2009 rating action, 
the RO assigned an initial 10 percent rating to the service-
connected left ankle disorder, effective August 1, 2007.  The 
left ankle disorder has been evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5271.

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For VA purposes, normal range of motion of the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

Pursuant to the rating schedule, a 10 percent evaluation is 
granted for moderate limited motion of the ankle; and a 20 
percent evaluation is granted for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.
The words "moderate" and "marked" are not defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." See 38 C.F.R. § 4.6 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

III.  Merits Analysis

The Veteran contends that his service-connected left ankle 
disorder is more severely disabling than that reflected by 
the currently assigned 10 percent initial rating, primarily 
due to pain with prolonged standing, walking and running.  

After a review of the evidence of record, the Board finds, 
for reasons that will be set forth below, that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the service-connected left ankle 
disorder at anytime during the initial evaluation appeal 
period.  

The Board has reviewed the relevant contemporaneous medical 
records in this case, notably the Veteran's VA QTC 
examination reports from April 2007 and January 2010, as well 
as private medical reports.  These records do not suggest 
limitation of motion of the left ankle that could be 
considered more than moderate in degree.  The most pronounced 
loss of range of motion findings are limited to 35 and 15 
degrees in plantar flexion and dorsiflexion of the left 
ankle, respectively.  (See VA QTC examination reports, dated 
in April 2007 and January 2010, respectively).  In short, 
there is simply no evidence to suggest any symptomatology, 
particularly in terms of loss of motion, that could be more 
aptly described as marked than as moderate in degree, and a 
higher initial evaluation under Diagnostic Code 5271 is not 
warranted.

The Board has also considered whether a higher evaluation 
might be warranted on the basis of the symptoms described in 
38 C.F.R. §§ 4.40 and 4.45. In this regard, the Board is 
aware that the Veteran described having flare-ups of pain and 
instability of the left ankle, especially with prolonged 
standing, walking and running that occurred four times a 
month and lasted for two days.  (See January 2010 VA QTC 
examination report).  Despite the Veteran's subjective 
complaints of pain and instability of the left ankle during a 
January 2010 VA QTC examination, that same report also 
reflects that the Veteran had full range of left ankle 
plantar flexion (i.e., 40 degrees) and slight limitation of 
dorsiflexion (i.e., 15 degrees).

While the January 2010 VA QTC examiner concluded that the 
Veteran's left ankle joint function was additionally limited 
by pain, fatigue and lack of endurance, it was not found to 
be limited by weakness and incoordination.  In addition, 
flare-ups of left ankle pain were found to have been 
alleviated by rest and "spontaneously."  Overall, the Board 
finds that no more than a 10 percent rating is assignable for 
the service-connected left ankle disorder at anytime during 
the appeal period because the medical evidence did not show 
more than moderate limitation of range of motion of the left 
ankle.  The Board has considered the Veteran's complaints of 
pain and functional limitation of the left ankle and finds 
that documented symptoms warranting a rating in excess of 10 
percent are not shown at anytime during the appeal period.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board has also considered whether a higher evaluation is 
available for the service-connected left ankle under any 
additional diagnostic codes.  There is no evidence of 
ankylosis in the left ankle or subastragalar or tarsal 
joints, malunion of the os calcis or astragalus, and there is 
no indication the Veteran has undergone astragalectomy.  
Thus, Diagnostic Codes 5270, 5272, 5273 and 5274 are not for 
application.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, and 5274 (2009), respectively.  
The Board considered the application of "staged ratings," as 
required by Fenderson, supra.  For reasons discussed above, 
the Board finds that a preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for the 
service-connected left ankle disorder at any time throughout 
the initial evaluation appeal period.  Thus, the initial 
evaluation claim on appeal is denied.

IV. Extraschedular Consideration

The Veteran does not contend, nor does the evidence 
demonstrate, that his service-connected left ankle disorder 
has interfered with the his ability to maintain employment, 
and the evidence does not reflect that an exceptional 
disability picture exists.  Here, during April 2007 and 
January 2010 VA QTC examinations, the Veteran specifically 
indicated that he was employed and that he had not been 
hospitalized for his left ankle disorder, respectively.  
Thus, there is, obviously, no evidence of marked interference 
with his ability to maintain employment as a result of the 
service-connected left ankle disorder or hospitalization such 
as to render the application of the schedular criteria 
impractical.  Overall, the evidence does not show that the 
impairment resulting solely from the service-connected left 
ankle disorder warrants extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2009).

In adjudicating the current appeal for an increased rating 
the Board has also not overlooked the Court's recent holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that 
claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is 
not applicable to the current appeal because the Veteran has 
never claimed that his service connected left ankle disorder 
has prevented him from obtaining and/or maintaining 
employment.  Therefore, the Board finds that the current 
decision need not consider whether the Veteran meets the 
criteria for a TDIU.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application. 38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
for an initial rating in excess of 10 percent for a left 
ankle disorder must be denied.


ORDER

An initial rating higher than 10 percent for a left ankle 
disorder, is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


